DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10, 21-30, 61 and 81-89 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of wireless communication performed at a base station, comprising: 
performing a channel access countdown procedure for each of one or more channel sensing beams, 
wherein a channel sensing beam, of the one or more channel sensing beams, includes multiple transmit beams; 
determining whether a channel, associated with the multiple transmit beams, is available by using the channel sensing beam; and 
outputting information, for transmission via the multiple transmit beams to one or more user equipment (UEs), if the channel is available.

Regarding claims 21, 61 and 81, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-10, 22-30 and 82-89, these claims depend from one of claims 1, 21, 61 and 81 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411